     Case 1:18-cv-01297-AWI-EPG Document 49 Filed 06/01/20 Page 1 of 3


 1   ARTURO J. GONZÁLEZ (Bar No. 121490)                  JAMES D. WEAKLEY (Bar No. 082853)
     AGonzalez@mofo.com                                   Jim@walaw-fresno.com
 2   ALEXIS A. AMEZCUA (Bar No. 247507)                   JAMES J. ARENDT (Bar No. 142937)
                                                          James@walaw-fresno.com
 3   AAmezcua@mofo.com                                    WEAKLEY & ARENDT
     SHAELYN DAWSON (Bar No. 288278)                      5200 N. Palm Avenue, Suite 211
 4   ShaelynDawson@mofo.com                               Fresno, California 93704
     DAVID J. WIENER (Bar No. 291659)                     Telephone:     559.221.5256
 5   DWiener@mofo.com                                     Facsimile:     559.221.5262
     CAMILA A. TAPERNOUX (Bar No. 299289)
 6   CTapernoux@mofo.com                                  Attorneys for Defendant
                                                          County of Fresno
 7   MORRISON & FOERSTER LLP
     425 Market Street
 8   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 9
     Attorneys for Plaintiffs
10

11
                                     UNITED STATES DISTRICT COURT
12
                                    EASTERN DISTRICT OF CALIFORNIA
13

14   CARLOS HERRERA, et al.,                      )   CASE NO. 1:18-cv-01297-AWI-EPG
15                                                )
                      Plaintiffs,                 )
                                                      JOINT STATUS REPORT
16                    vs.                         )
                                                  )
17   COUNTY OF FRESNO, et al.,                    )
                                                  )   Further Status Conference: June 8, 2020
18                                                )   Trial: January 12, 2021
                       Defendants.
19                                                )

20           Pursuant to the Court’s February 18, 2020 Minute Order, Plaintiffs Carlos Herrera and

21   Anna Herrera and Defendants County of Fresno and Fresno County Sheriff’s Office respectfully

22   submit this Joint Status Report.

23   Status of Case

24           Plaintiffs’ September 20, 2018 Complaint alleges violation of 42 U.S.C. § 1983 and

25   Wrongful Death under Cal. Civ. Proc. Code § 377.60 against the County of Fresno, Fresno County

26   Sheriff’s Office, and Doe Nos. 1-20 (collectively “Defendants”). Plaintiffs amended their Complaint

27   on February 13, 2020, removing certain allegations regarding Lorenzo’s head injury. Plaintiffs seek

28   damages adequate to compensate for the alleged violations together with interest and costs as fixed

     Joint Status Report
                                                      1
     sf-4252684
     Case 1:18-cv-01297-AWI-EPG Document 49 Filed 06/01/20 Page 2 of 3


 1   by the Court. Plaintiffs also seek declaratory relief and/or an injunction to reform certain aspects of

 2   the Fresno County Jail so that this tragedy is hopefully never experience by another family.

 3           Defendant County of Fresno, which includes Fresno County Sheriff’s Office, denies all

 4   liability for all claims asserted by Plaintiffs.

 5   Written Discovery

 6           Plaintiffs and defendant have served and responded to written discovery. Defendant has

 7   produced over 13,000 pages of documents, including nearly 1,000 photographs, several hours of

 8   video footage, and several hours of audio recordings. Plaintiffs have produced 156 pages of

 9   documents and photographs.

10           School and employment records regarding Lorenzo Herrera have been subpoenaed. Jail

11   medical records were received through Plaintiffs’ signed authorization.

12           Pursuant to this Court’s March 20, 2019 Order, Plaintiffs requested additional records

13   relating to approximately 300 inmate grievances (including topics unrelated to this case such as

14   food, jail maintenance, and inmate money). Defendant produced the requested records.

15   Depositions

16           Defendant took the depositions of Carlos Herrera and Anna Herrera in January 2020.

17   Plaintiffs took the depositions of Correctional Officers Vannak Soun in his personal capacity

18   and Joe Papagni as a 30(b)(6) designee on a single topic related to the discontinuation of an

19   administrative segregation order in May 2020. Officer Papagni was insufficiently prepared to

20   testify regarding the topic on which he was designated, and Defendant has agreed to make

21   another witness available to testify on that topic. This witness is unavailable until mid-June,

22   which is after the current close of fact discovery on June 5, 2020. Accordingly, the parties are

23   filing herewith a stipulation to continue the fact discovery deadline to accommodate this

24   deposition, as well as two to three additional depositions that Plaintiffs have requested but that

25   have not yet been scheduled.

26   Experts

27           Experts have not yet been disclosed in this case. The parties intend to designate subject

28   matter and damages experts.

     Joint Status Report
                                                        2
     sf-4252684
     Case 1:18-cv-01297-AWI-EPG Document 49 Filed 06/01/20 Page 3 of 3


 1   Settlement

 2           The parties intend to discuss settlement after non-expert depositions have been

 3   completed.

 4

 5   Dated: June 1, 2020                      WEAKLEY & ARENDT, PC
 6

 7                                            By: /s/ James D. Weakley as authorized 6/1/20
                                                  James D. Weakley
 8                                                James J. Arendt
                                                  Attorneys for Defendant
 9                                                COUNTY OF FRESNO
10

11   Dated: June 1, 2020                      MORRISON & FOERSTER LLP
12

13                                            By: /s/ Arturo J. González________
                                                  Arturo J. González
14                                                Alexis A. Amezcua
                                                  David J. Wiener
15                                                Shaelyn K. Dawson
                                                  Camila A. Tapernoux
16                                                Attorneys for Plaintiffs
                                                  CARLOS HERRERA et al.
17

18

19

20

21

22

23

24

25

26

27

28

     Joint Status Report
                                                     3
     sf-4252684
